DISMISSED and Opinion Filed November 10, 2021




                                    S  In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00487-CV

                      IN RE JEROME JOHNSON, Relator

           Original Proceeding from the 291st Judicial District Court
                             Dallas County, Texas
                     Trial Court Cause No. F01-53637-JH

                         MEMORANDUM OPINION
                    Before Justices Schenck, Nowell, and Garcia
                            Opinion by Justice Schenck
      In this original proceeding, Jerome Johnson petitions for a writ of mandamus

to compel the trial court to conduct a hearing and issue written findings on his motion

seeking post-conviction DNA testing. See TEX. CODE CRIM. PROC. ANN. art. 64.005

(allowing appeal in DNA testing proceeding in same manner as other criminal

appeals). Relator has also filed motions for disclosure, discovery, and inspection of

various records; to take judicial notice of various record; and to conduct a court of

inquiry to examine his allegations of prosecutorial misconduct and a conspiracy

against him between the trial court judge who presided over his trial and the

prosecutor. Because this case is now moot, we dismiss the proceeding.
      On August 13, 2021, relator filed an objection to the trial court’s decision to

allow the State to file a late response to his motion seeking DNA testing. In his

objection, appellant relates that the State filed its response to his request for DNA

testing on July 13, 2021, and after reviewing the State’s response, the trial court

issued an order denying testing on July 22, 2021 on the ground identity was not at

issue in relator’s criminal case.

      A review of the trial court’s online docket sheet confirms the State filed a

response to relator’s motion for testing on July 13, 2021, and the trial court issued

an order denying relator’s motion on July 22, 2021. The trial court’s order,

reproduced in a link to the docket sheet, includes a finding that relator is not entitled

to testing because identity was not at issue in his case. We take judicial notice of the

trial court’s online docket sheet and order. See In re Johnson, 599 S.W.3d 311, 311

n.1 (Tex. App.—Dallas 2020, orig. proceeding).

      Relator was entitled to pursue mandamus relief to compel the trial court to

rule within a reasonable time on his motion for post-conviction DNA testing. See In

re Cash, 99 S.W.3d 286, 288 (Tex. App.—Texarkana 2003, orig. proceeding).

However, the trial court’s ruling on relator’s motion for DNA testing delivers all of

the relief he is entitled to, thus rendering his petition for writ of mandamus moot.

See In re Bonilla, 424 S.W.3d 528, 534 (Tex. Crim. App. 2014) (original proceeding)

(mandamus relief rendered moot when relator received information he was seeking);



                                          –2–
Johnson, 599 S.W.3d at 311–12 (mandamus proceeding seeking ruling on motion

rendered moot when respondent trial court ruled on motion).

       Relator’s criticisms of the trial court’s decision raised in his objection to the

State’s response are matters for appeal, rather than mandamus. See Bonilla, 424

S.W.3d at 533 (to be entitled to mandamus relief, relator must show he has no

adequate remedy at law and seeks to compel ministerial act); see also In re

Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex. 2004) (mandamus relief

unavailable when relator has adequate remedy by appeal).

       Accordingly, we dismiss as moot relator’s petition for writ of mandamus. See

Bonilla, 424 S.W.3d at 534 (dismissal is proper when mandamus proceeding

becomes moot); Johnson, 599 S.W.3d at 312 (dismissing petition for writ of

mandamus after matter became moot). We deny as moot all pending motions relator

has filed in this case.




                                            /David J. Schenck/
                                            DAVID J. SCHENCK
                                            JUSTICE


210487F.P05




                                          –3–